                                                                                1   LAGOMARSINO LAW
                                                                                    ANDRE M. LAGOMARSINO, ESQ. (#6711)
                                                                                2   CORY M. FORD, ESQ. (#15042)
                                                                                    3005 W. Horizon Ridge Pkwy., #241
                                                                                3   Henderson, Nevada 89052
                                                                                    Telephone: (702) 383-2864
                                                                                4   Facsimile: (702) 383-0065
                                                                                    aml@lagomarsinolaw.com
                                                                                5   cory@lagomarsinolaw.com
                                                                                    Attorneys for Plaintiff Angela Evans
                                                                                6
                                                                                                                     UNITED STATES DISTRICT COURT
                                                                                7
                                                                                                                         DISTRICT OF NEVADA
                                                                                8
                                                                                    ANGELA EVANS, individually;                        CASE NO.:      2:20-cv-01919-RFB-VCF
                                                                                9
                  3005 W. Horizon Ridge Pkwy., #241, Henderson, Nevada 89052




                                                                                                        Plaintiff,
                     Telephone (702) 383-2864 Facsimile (702) 383-0065




                                                                               10
LAGOMARSINO LAW




                                                                                                           v.
                                                                               11
                                                                                    NYE COUNTY, a political subdivision of the
                                                                               12   State of Nevada; DAVID BORUCHOWITZ,
                                                                                    individually,
                                                                               13
                                                                                                      Defendants.
                                                                               14
                                                                                    ANGELA EVANS,                                      CASE NO.:      2:20-cv-00986-RFB-VCF
                                                                               15
                                                                                                        Plaintiff,
                                                                               16                                                       STIPULATION AND ORDER TO ALLOW
                                                                                                           vs.                          ATTORNEY ANDRE M. LAGOMARSINO,
                                                                               17                                                        ESQ. TO APPEAR TELEPHONICALLY
                                                                                    VALLEY ELECTRIC ASSOCIATION, INC.;                   FOR HEARING SET ON JULY 22, 2021
                                                                               18   DOES I through X; and ROE Corporations XI
                                                                                    through XX, inclusive,
                                                                               19
                                                                                                                                                 28




                                                                                                      Defendants.
                                                                               20

                                                                               21          The Parties in Case No. 2:20-cv-01919-RFB-VCF (“NC case”) and in Case No. 2:20-cv-
                                                                                1
                                                                                2
                                                                                3
                                                                                4
                                                                                5
                                                                                6
                                                                                7
                                                                                8
                                                                                9
                                                                               10
                                                                               11
                                                                               12
                                                                               13
                                                                               14
                                                                               15
                                                                               16
                                                                               17
                                                                               18
                                                                               19
                                                                               20
                                                                               21
                                                                               22
                                                                               23
                                                                               24
                                                                               25
                                                                               26
                                                                               27




                                                                               22   00986-RFB-VCF (“VEA case”), by and through their respective attorneys of record, hereby

                                                                               23   stipulate to allow attorney Andre M. Lagomarsino, Esq. to appear telephonically for the in-person

                                                                               24   hearing set on July 22, 2021 at 1:00 p.m. (ECF No. 44). This request is sought in good faith.

                                                                               25   ...

                                                                               26                                               Page 1 of 2
                                                                               27
                                                                                1          Lagomarsino Law is a two-attorney firm and on the date of this hearing, Mr. Lagomarsino

                                                                                2   will be in New York and Mr. Cory Ford will be in a deposition on another case. Mr. Lagomarsino

                                                                                3   does not intend to make any substantive arguments as the Motions to be heard pertain mainly to the

                                                                                4   VEA case and not the NC case where he represents the Plaintiff. Therefore, the parties stipulate to

                                                                                5   allow attorney Andre M. Lagomarsino, Esq. to appear telephonically for the in-person hearing set

                                                                                6   on July 22, 2021 at 1:00 p.m.

                                                                                7          IT IS SO STIPULATED.

                                                                                8   DATED this 6th day of July, 2021.                DATED this 6th day of July, 2021.

                                                                                9   LAGOMARSINO LAW                                  MARQUIS AURBACH COFFING
                  3005 W. Horizon Ridge Pkwy., #241, Henderson, Nevada 89052
                     Telephone (702) 383-2864 Facsimile (702) 383-0065




                                                                               10      /s/ Andre M. Lagomarsino          .              /s/ James A. Beckstrom                        .
LAGOMARSINO LAW




                                                                                    ANDRE M. LAGOMARSINO, ESQ. (#6711)               CRAIG R. ANDERSON, ESQ. (#6882)
                                                                               11   CORY M. FORD, ESQ. (#15042)                      JAMES A. BECKSTROM, ESQ. (#14032)
                                                                                    Attorneys for Plaintiff Angela Evans             Attorneys for Defendants
                                                                               12   in Case No. 2:20-cv-01919-RFB-VCF                Nye County and David Boruchowitz
                                                                                                                                     in Case No. 2:20-cv-01919-RFB-VCF
                                                                               13
                                                                                    DATED this 6th day of July, 2021.                DATED this 6th day of July, 2021.
                                                                               14
                                                                                    GABROY LAW OFFICES                               FENNEMORE CRAIG, P.C.
                                                                               15
                                                                                     /s/ Christian Gabroy                       .       /s/ Shannon S. Pierce                     .
                                                                               16   CHRISTIAN GABROY, ESQ. (#8805)                   SHANNON S. PIERCE, ESQ. (#12471)
                                                                                    KAINE MESSER, ESQ. (#14240)                      WADE BEAVERS, ESQ. (#13451)
                                                                               17                                                    Attorneys for Defendant
                                                                                    THE SANFORD FIRM                                 Valley Electric Association, Inc.
                                                                               18   BRIAN SANFORD, ESQ. (Pro Hac Vice)               in Case No. 2:20-cv-00986-RFB-VCF
                                                                                    ELIZABETH SANFORD, ESQ. (Pro Hac Vice)
                                                                               19   Attorneys for Plaintiff Angela Evans
                                                                                                                                                28




                                                                                    in Case No. 2:20-cv-00986-RFB-VCF
                                                                               20
                                                                                           IT IS SO ORDERED.
                                                                               21                   7-6-2021
                                                                                1
                                                                                2
                                                                                3
                                                                                4
                                                                                5
                                                                                6
                                                                                7
                                                                                8
                                                                                9
                                                                               10
                                                                               11
                                                                               12
                                                                               13
                                                                               14
                                                                               15
                                                                               16
                                                                               17
                                                                               18
                                                                               19
                                                                               20
                                                                               21
                                                                               22
                                                                               23
                                                                               24
                                                                               25
                                                                               26
                                                                               27




                                                                                           Dated: _________________________.
                                                                               22
                                                                                                                                    __________________________________________
                                                                               23                                                   UNITED STATES MAGISTRATE JUDGE

                                                                               24

                                                                               25

                                                                               26                                              Page 2 of 2
                                                                               27
